Citation Nr: 0032487	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
ulerythema ophryogenes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from August 1973 to December 
1973 and from October 1974 to October 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

During the pendency of the veteran's claim, the case was 
transferred to the jurisdiction of the RO in San Juan, Puerto 
Rico.  


REMAND

In accordance with a request he made in conjunction with his 
substantive appeal, the veteran was scheduled for a personal 
hearing at the RO in November 1997.  In a letter which was 
date-stamped on the date of the scheduled hearing, the 
veteran withdrew his request for a hearing.  However, in 
January 1999, prior to the case being certified to the Board, 
the veteran, in a statement received at the RO, again 
requested a personal hearing.  The Board notes that, when a 
case is certified to the Board, the veteran generally 
receives a notification of such certification from the RO, in 
which he is informed that he has 90 days to submit additional 
evidence or request a hearing.  The veteran's recent hearing 
request was submitted well in advance of the 90 period, 
indeed, in advance of the case being certified to the Board.  
As an appellant is entitled to a hearing before the Board if 
one is requested, 38 C.F.R. § 20.700(a) (2000), and in the 
absence of any regulation prohibiting the veteran from being 
granted a RO hearing after he has withdrawn a previous 
request for an RO hearing, the Board finds that he should be 
permitted an opportunity to appear and testify at a personal 
hearing, and this case will be remanded to the RO for that 
purpose.  

Therefore, this case is REMANDED for the following action:

The San Juan Regional Office should 
inquire of the veteran whether he would 
prefer to appear and testify before a 
hearing officer at the RO or before a 
Veterans Law Judge, either at the RO or 
by videoconference, and schedule the 
hearing requested by the veteran in 
accordance with all appropriate 
procedures.  A transcript of any hearing 
held should be prepared and placed into 
the claims file.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate supplemental statement 
of the case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



